Citation Nr: 0105583	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-06 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a right hip fracture, 
claimed to have been the result of negligence during 
hospitalization at a VA Medical Center in March 1998.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.


FINDING OF FACT

The veteran's fractured right hip was not the result of VA 
fault or negligence.


CONCLUSION OF LAW

Compensation benefits for residuals of a right hip fracture 
claimed to have resulted from VA fault or negligence are not 
warranted.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran suffered a broken right hip after falling while 
hospitalized in a VA hospital in March 1998.  He asserts that 
the VA was negligent in not taking measures to protect him 
from falls, as the hospital personnel were aware that he had 
a propensity to fall.  In the initial claim, he contended 
that nurses failed to respond to his bedside call button, 
that he attempted to get out of bed without assistance and 
that he fell at that time.  He therefore requests 
compensation benefits for the residuals of the right hip 
fracture.

VA compensation benefits and dependency and indemnity 
compensation benefits shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--(1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was--A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151.

Review of the evidence of record reveals that service 
connection has been granted for multiple disabilities, the 
most significant of which is his lumbar spine disorder, 
currently rated as 60 percent disabling.  He has been 
receiving disability compensation at the 100 percent rate 
since November 1993, when a total disability rating based 
upon unemployability due to service-connected disabilities 
was assigned.

The veteran was admitted to the VA hospital on March 10, 
1998, for the surgical implantation of a morphine pump to aid 
him in managing the severe pain caused by his service-
connected lumbar spine disorder.  Records reflecting his 
admission to the hospital show that although he could 
ambulate for short distances, he arrived in a wheelchair due 
to excessive walking.  Treatment notes reflect that he 
suffered from radicular pain in his left leg and some leg 
weakness along with instability.  The surgery performed on 
the 12th was deemed successful and it was noted that the 
veteran was pleased with the relief of his back pain.  
However, review of the records show that following the 
surgery, the veteran had difficulty voiding, so it was 
determined to keep him in the hospital until that problem was 
resolved.  

On March 12th, nursing notes reflect that the veteran fell 
while attempting to get out of bed.  A post-anesthesia note 
shows that in conjunction with discussing his fall, the 
veteran reported experiencing blurred vision which glasses 
did not help, both prior to the surgery and subsequent to the 
surgery.  According to physician's notes, the veteran was 
able to use a walker without back pain, but had leg numbness 
and weakness from vascular insufficiency.

Nursing notes show that at 1:00 in the morning of March 13th, 
the veteran fell again, after having climbed over the side 
rails on his hospital bed, which were raised to prevent him 
from falling. The veteran was reminded to have a nurse assist 
him in ambulating with the walker.  Nursing notes from 7:30 
AM on March 13th show that the veteran fell twice while 
ambulating.  Nurses provided him with a walker at his 
bedside.  Later it was noted that he was able to ambulate 
without difficulty when he used the walker.  

At 3:30 in the afternoon of the 13th, the veteran was found 
lying on the floor.  He stated that he had slid out of bed.  
He was very weak and unable to get up even with assistance.  
X-rays revealed that the veteran had fractured his right hip 
and surgery was scheduled for the following day.  A 
mechanical lift was used to get him back in bed.  Nurses used 
a posey vest restraint to "remind him to call for help if he 
needed to get up."  According to the nursing notes, the 
veteran's wife then requested that the vest be removed.  
According to a surgeon's note dated the following day, both 
the nursing staff and the veteran's family had requested that 
the posey vest restraint be used.  However, according to the 
surgeon, because the veteran, himself, did not wish to have a 
restraint, and because he was judged to be competent to 
consent to surgery, he was also judged competent to refuse 
the restraint and he was therefore not provided with one.  

Post-surgical reports reflect that the veteran underwent an 
open reduction and internal fixation of the right hip which 
was deemed adequate and stable upon his discharge from the 
hospital.  Physical therapy reports reflect that he underwent 
physical therapy for the hip and leg musculature.  Follow-up 
outpatient treatment reports show that the veteran described 
his hip as healing nicely, and that he was walking well, 
although he continued to have hip pain when he walked.

Following a comprehensive review of the evidence of record, 
including the extensive medical records and the veteran's 
contentions, the Board has concluded that the veteran's fall 
in the hospital during which he sustained a right hip 
fracture was not caused by negligence on the part of the VA.  
The veteran is correct in his contention that the VA had 
notice of his propensity to fall.  His pre-existing leg 
numbness and weakness is well-documented in the medical 
records.  However, the records reflect that the VA medical 
center staff took precautions to prevent further falls.  For 
example, the veteran's hospital bed was equipped with side 
rails, which were raised to prevent him from rolling out of 
bed and he was instructed to request assistance from the 
nurses when he desired to get out of bed.  Additionally, he 
was given a walker and instructed to use it when ambulating.  

Despite these precautions, however, the veteran fell twice 
while ambulating on the morning of March 13th, and then fell 
from his bed in the afternoon, presumably fracturing his hip 
during that fall.  After the fall on the afternoon of the 
13th, the nurses placed him in a vest restraint, to prevent 
him from attempting to get up without assistance again.  
However, the records unequivocally show that the veteran and 
his wife both requested that the restraint not be utilized.  
The records also show that a VA physician resolved the 
controversy by deeming the veteran competent to refuse the 
restraint.  

The veteran's representative appears to be arguing that after 
the veteran refused to wear the vest restraint, the VA had an 
obligation to utilize unspecified other precautions to 
protect the veteran from falling.  Neither the veteran nor 
his representative have made the argument that restraint 
should have been applied against his will, or that he was 
actually incompetent to refuse the restraint.  Upon review, 
the Board holds that any failure on the part of the VA 
Medical Center to utilize these unidentified "other 
precautions" does not rise to the level of negligence.  It 
appears that the VA took entirely reasonable precautions, 
including using bed rails, providing the veteran with a 
walker, and instructing him to request assistance when 
getting in and out of bed; which would allow the veteran 
self-autonomy yet facilitating his safe movement around the 
ward.  As noted by the VA physician, putting the veteran in a 
restraint without his consent would seem to be an excessive 
measure in the absence of evidence of dementia or other 
indication that the veteran was unaware of his surroundings.  

With regard to the issue of the veteran's compentency and 
judgment, the Board is aware that the veteran had previously 
climbed over his protective bed railings in the effort to get 
out of bed without the assistance he had been instructed to 
request.  Although this action could be viewed as an 
indication of questionable judgement on the veteran's part, 
the Board declines to review in retrospect the decision made 
by the physician who was on the scene, that the veteran was 
competent to make his own decisions about whether to utilize 
a restraint.  The physician made a medical judgement based 
upon familiarity with the veteran's condition as a patient 
and with the clinical setting at the time.  It is not the 
role of the Board to second-guess medical judgements or to 
provide medical judgement in the guise of a Board opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  We note, as 
well, that the veteran has not contended that he was 
incompetent or that the physician's judgement that he was 
competent constituted negligence.

With regard to the veteran's contention that nurses failed to 
respond to his bedside call button, we can only note that 
there is no reflection of this event in the medical records.  
Furthermore, there is no indication that the veteran or his 
family complained of a failure to respond to the call button 
at the time of the fall.  The record contains numerous 
reports of the veteran's wife and his family complaining 
about the level of care he was receiving from the VA medical 
center and several reports of formal conferences among the 
veteran's family, his physicians, and a VA social worker who 
facilitiated communication about the veteran.  None of these 
reports reflect a complaint that the nurses failed to respond 
to the call button.  The reports of the fall indicate only 
that the veteran stated he had "slid out of bed."  The 
reports reflecting other falls indicate that the veteran 
attributed the falls to factors such as blurry vision, his 
weak leg, etc., rather than to the nurses failure to answer 
his call for assistance.  Furthermore, the reports of the 
earlier falls tend to indicate that the veteran was 
instructed not to attempt to ambulate or get out of bed 
without assistance.  

Thus, upon review of the record, and application of the law, 
the Board finds that the care provided to the veteran during 
the VA hospitalization in March 1998 did not involve 
carelessness, negligence, lack of proper skill, error in 
judgement, or similar instance of fault on the part of the 
VA.  Rather, in light of the veteran's known propensity to 
fall, the record demonstrates that the VA took reasonable 
precautions to prevent a future fall and in light of these 
precautions, the fall which resulted in his right hip 
fracture cannot be said to be the result of VA fault or 
negligence or of an event not reasonably foreseeable.  If 
anything, the evidence tends to show that the veteran assumed 
the risk of a fall when he knowlingly disregarded the 
instruction that he should not attempt to get out of bed 
without assistance.  The preponderance of the evidence is 
therefore against the veteran's claim and this appeal must be 
denied. 


ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a right hip fracture are denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

